Title: To Thomas Jefferson from Peregrine Williamson, 30 January 1808
From: Williamson, Peregrine
To: Jefferson, Thomas


                        
                            Baltimore Jan 30th. 08.
                        
                        Sir I am very much gratifyed that the pen I had the pleasure of Sending you Suited and pleasd and that my feeble improvements had in any degree entitled me to the high Reward of your approbation—you have Sent an order for half a dozen of my pens which I have particularly Selected as you want to accommodate them to one of Peale’s polygraphs if those pens Should not be Sufficiently pliable a line addressd to me at No 72. Market Street, Baltimore I will Remidy the defect.
                  I have The Honour to be Respectfully Sir your obedt Servt
                        
                            P. Williamson
                     
                        
                    
                     price $3
                  
               